Exhibit 10.5

[YEAR] FCF PERFORMANCE SHARE AWARD AGREEMENT

We are pleased to advise you that the Compensation Committee (the “Committee”)
of the Board of Directors of Office Depot, Inc. (the “Company”) has granted you
a performance share award pursuant to the Office Depot, Inc. 2019 Long-Term
Incentive Plan (the “Plan”). The grant date for your [YEAR] performance share
grant (the “Grant Date”) is displayed under the Performance Plan link of the
Plan website. Capitalized terms used but not defined in this [YEAR] Performance
Share Award Agreement (the “Agreement”) have the meanings given to them in the
Plan. This award is subject to federal and local law and the requirements of the
NASDAQ Stock Market LLC.

 

1.

Performance Shares

You have been granted the right to earn shares of the common stock of the
Company (“Common Stock”) based upon satisfaction of certain performance
conditions pursuant to the provisions and restrictions contained in the Plan and
this Agreement (the “Performance Shares”). The target number of Performance
Shares that have been awarded to you are displayed for the [YEAR] FCF
performance share grant under the Performance Plan link of the Plan website
(your “Target Award”).

 

2.

Vesting

 

  a.

Performance Conditions.

 

  i)

In General. Subject to the terms and conditions set forth in this Section 2(a)
and in Section 2(b) below, you will be eligible to earn a number of Performance
Shares relative to the number of Performance Shares specified in your Target
Award, up to a maximum of 200% of the number of Performance Shares specified in
your Target Award, based on the Company’s cumulative free cash flow as
determined by the Committee pursuant to paragraph (ii) below (“FCF”) for the
period of three fiscal years of the Company beginning [DATE], and ending [DATE]
(the “Performance Period”), determined as follows:

 

  A.

Target FCF for the Performance Period is [$X] billion.

 

  B.

The earned percentage for the Performance Period will be determined based on the
Company’s cumulative FCF for the Performance Period, as follows (the “Earned
Percentage”):

 

FCF PERFORMANCE SHARE

AWARD AGREEMENT



--------------------------------------------------------------------------------

Percentage of Attainment of

Target FCF for Performance

Period

   Earned Percentage  

At least 120%

     200 % 

116%

     180 % 

112%

     160 % 

108%

     140 % 

104%

     120 % 

100%

     100 % 

96%

     90 % 

92%

     80 % 

88%

     70 % 

84%

     60 % 

80%

     50 % 

Less than 80%

     0 % 

Straight-line interpolation shall be applied to determine the earned percentage
for a percentile that falls between the percentiles specified in the table
above.

The Committee will determine the number of Performance Shares, if any, that you
are eligible to earn by multiplying the Earned Percentage by the number of
shares in your Target Award as soon as administratively practicable following
the end of the Performance Period. The Committee may, in its discretion, reduce
or increase (up to a maximum of 200% of the number of Performance Shares
specified in the Target Award) the number of Performance Shares so determined on
the basis of business performance and/or your individual performance during the
Performance Period. The number of Performance Shares resulting from such
determination and exercise of discretion (if any) is your “Eligible
Award.”    In all cases, the number of Performance Shares, if any, in your
Eligible Award will be rounded up to the nearest whole number of Performance
Shares (as necessary). Upon the Committee’s determination of your Eligible
Award, you will immediately forfeit all Performance Shares other than your
Eligible Award. To become vested in all or a portion of your Eligible Award, you
must satisfy the employment requirements of Section 2(b) below.

 

  ii)

Definition of FCF. The Committee will calculate the Company’s FCF by subtracting
Capital Expenditures from Net Cash Provided by (Used in) Operating Activities,
as reported in the Company’s Audited Consolidated Statement of Cash Flows, for
the Company’s [YEAR] through [YEAR] fiscal years, as adjusted, both positively
and negatively, for the following items that have a cash impact on FCF: merger
related expenses;

 

FCF PERFORMANCE SHARE

AWARD AGREEMENT



--------------------------------------------------------------------------------

  restructuring charges; impacts of unplanned acquisitions and divestitures;
impacts of change in classification from discontinued operations to continuing
operations (and vice versa); unplanned legal expenses related to attorney fees,
judgments and settlements; impairment charges related to goodwill, other
intangible assets, and long-lived assets (non-cash); unplanned costs and
benefits related to real estate strategy including, but not limited to, lease
terminations or facility closure obligations; and any additional unplanned and
unusual adjustment that the Committee determines shall be made. All calculations
will use the foreign exchange rates assumed in the Company’s Annual Operating
Plan for the applicable fiscal year.    

 

  b.

Employment Requirements.

 

  i)

Normal Vesting. Except as provided in Sections 2(b)(ii) and 2(b)(iii) below, you
will vest in your Eligible Award on [DATE] (the “Vesting Date”) provided that
you remain continuously employed with the Company or any Subsidiary during the
period beginning on the Grant Date and ending on the Vesting Date (the “Service
Period”), and you will immediately forfeit all of your Performance Shares upon
your termination of employment with the Company and its Subsidiaries prior to
the Vesting Date.

 

  ii)

Death or Disability. If you terminate employment with the Company and its
Subsidiaries due to death or Disability prior to the Vesting Date, you will vest
in a pro rata portion of your Performance Shares on the date of such termination
of employment and you will forfeit the remainder of your Performance Shares on
such date. The portion of your Performance Shares that will vest under the
immediately prior sentence shall be determined by multiplying the number of
Performance Shares specified in your Target Award by a fraction, the numerator
of which is the total number of calendar days during which you were employed by
the Company and its Subsidiaries during the Service Period and the denominator
of which is 1097, rounded up to the nearest whole number of Performance Shares
(as necessary).

Your Disabled status must become effective prior to the date on which payment of
vested Performance Shares due to your separation from service would otherwise be
required pursuant to Section 4 below in order to be recognized under this
Agreement.    

 

  iii)

Impact of Change in Control.

 

  A.

In General. In the event the effective date of a Change in Control occurs prior
to the Vesting Date, then on the effective date of the Change in Control you
will forfeit all of your Performance Shares

 

FCF PERFORMANCE SHARE

AWARD AGREEMENT



--------------------------------------------------------------------------------

  other than the number of Performance Shares specified in your Target Award.

Except as provided in Section 2(b)(iii)(B), (C) and (D) below, you will vest in
your Target Award on the Vesting Date, provided that you are continuously
employed with the Company or any Subsidiary from the Grant Date until the
Vesting Date. Upon the effective date of a Change in Control, all references in
this Agreement to employment with the Company and its Subsidiaries shall be
deemed to include employment with the surviving entity in such Change in Control
and its subsidiaries, and any transfer of employment from the Company or any
Subsidiary to the surviving entity in such Change in Control or any of its
subsidiaries shall not constitute a termination of employment or otherwise
interrupt your continuous employment for purposes of this Agreement.

 

  B.

Award not Assumed. If the surviving entity in the Change in Control does not
assume the Target Award, then you will vest in your Target Award on the
effective date of the Change in Control.

 

  C.

Death or Disability. If you terminate employment with the Company and its
Subsidiaries due to death or Disability after the effective date of a Change in
Control and prior to the Vesting Date, you will vest in a pro rata portion of
your Target Award on the date of such termination of employment and you will
forfeit the remainder of your Target Award on such date. The portion of your
Target Award that will vest under the immediately prior sentence shall be
determined by multiplying the number of Performance Shares in your Target Award
by a fraction, the numerator of which is the total number of calendar days
during which you were employed by the Company and its Subsidiaries during the
Service Period and the denominator of which is 1097, rounded up to the nearest
whole number of Performance Shares (as necessary). Your Disabled status must
become effective prior to the date on which payment of vested Performance Shares
due to your separation from service would otherwise be required pursuant to
Section 4 below in order to be recognized under this Agreement.

 

  D.

Termination of Employment without Cause or for Good Reason. In the event of your
involuntary termination of employment with the Company and its Subsidiaries
without Cause or your termination of employment with the Company and its
Subsidiaries for Good Reason, in either case within 24 months after the
effective date of a Change in Control and prior to the Vesting Date, you will
vest in your Target Award on the date of such termination of employment.

 

FCF PERFORMANCE SHARE

AWARD AGREEMENT



--------------------------------------------------------------------------------

  iv)

No Other Special Vesting Rights. No accelerated vesting of your Performance
Shares will apply except as specified in Section 2(b)(ii) and (iii) above. If
you forfeit Performance Shares at any time, you will cease to have any rights
with respect to such forfeited Performance Shares.

 

  c.

Definitions.

 

  i)

Cause. As used herein, the term “Cause” shall mean:

 

  A.

your continued failure to substantially perform your duties with the Company and
its Subsidiaries (other than (x) any such failure resulting from your incapacity
due to physical or mental illness or (y) if you are a participant in the
Company’s Change in Control Severance Plan, any such failure after the issuance
of a Notice of Termination by you for Good Reason pursuant to clause (A) or (E)
of the definition set out in paragraph (ii) below), after a written demand for
substantial performance is delivered to you by the Board or the Chief Executive
Officer (or, if you are not the Chief Executive Officer or an Executive Vice
President, a written determination by the Company or Subsidiary employee to whom
you report directly) which demand specifically identifies the manner in which
the Board, Chief Executive Officer or other individual (as applicable) believes
that you have not substantially performed your duties;

 

  B.

your willful engagement in conduct that is demonstrably and materially injurious
to the Company and its Subsidiaries, monetarily or otherwise; or

 

  C.

your conviction of, or entering into a plea of either guilty or nolo contendere
to, any felony, including, but not limited to, a felony involving moral
turpitude, embezzlement, theft or similar act that occurred during or in the
course of your employment with the Company and its Subsidiaries.

Your separation from service shall not be deemed to be for “Cause” unless and
until the Company delivers to you a copy of a resolution duly adopted by the
affirmative vote of not less than two-thirds of the Board (or, if you are not
the Chief Executive Office or an Executive Vice President, a written
determination by the Company or Subsidiary employee to whom you report
directly), finding that you are guilty of the conduct described in any of
clauses (A) - (C) above, after having afforded you a reasonable opportunity to
appear (with counsel) before the Board or other individual (as applicable).
Except for a failure, breach or refusal which, by its nature,

 

FCF PERFORMANCE SHARE

AWARD AGREEMENT



--------------------------------------------------------------------------------

cannot reasonably be expected to be cured, you will have thirty (30) days from
the delivery of the Notice of Termination by the Company within which to cure
any acts constituting “Cause”; provided, however, that if the Company reasonably
expects irreparable injury from a delay of thirty (30) days, the Company may
give you notice of such shorter period within which to cure as is reasonable
under the circumstances, which may include the termination of your employment
without notice and with immediate effect.

An act, or failure to act, shall not be deemed to be “willful” unless it is
done, or omitted to be done, by you in bad faith or without a reasonable belief
that the action or omission was in the best interests of the Company and its
Subsidiaries.

 

  ii)

Good Reason. As used herein, the term “Good Reason” shall mean the occurrence of
any one or more of the following if you are a participant in the Company’s
Change in Control Severance Plan:

 

  A.

the assignment of any duties to you that are materially inconsistent with your
responsibilities for the Company and its Subsidiaries as in effect immediately
prior to the effective date of a Change in Control or a significant adverse
alteration in your responsibilities for the Company and its Subsidiaries from
those in effect immediately prior to the effective date of a Change in Control;
or

 

  B.

a material reduction in your annual base salary as in effect on the Grant Date
(as such annual base salary may be increased from time to time), except for
across-the-board annual base salary reductions affecting similarly-situated
executives of the Company and its Subsidiaries; or

 

  C.

a material reduction in your target annual cash incentive as in effect
immediately prior to the effective date of a Change in Control without
replacement by a reasonably comparable alternative arrangement; or

 

  D.

a material reduction in the aggregate benefits and compensation, including paid
time off, welfare benefits, short-term incentives, pension, life insurance,
healthcare, and disability plans, as compared to such aggregate benefits and
compensation in effect immediately prior to the effective date of a Change in
Control; or

 

  E.

the relocation of offices of the Company or its Subsidiaries at which you are
principally employed immediately prior to the effective date of a Change in
Control to a location more than fifty miles (or such longer distance that is the
minimum permissible

 

FCF PERFORMANCE SHARE

AWARD AGREEMENT



--------------------------------------------------------------------------------

  distance under the circumstances for purposes of the involuntary separation
from service standards under the Treasury Regulations or other guidance under
Code Section 409A) from such location, except for required travel on business
for the Company or any Subsidiary to an extent substantially consistent with
your business travel obligations prior to the effective date of a Change in
Control; or

 

  F.

the failure of the Company to obtain a satisfactory agreement from any successor
to assume and agree to perform this Award Agreement;

provided, however, that you will only have Good Reason if you provide Notice of
Termination to the Company of the existence of the event or circumstance
constituting Good Reason specified in any of the preceding clauses within ninety
(90) days of the initial existence of such event or circumstances and if such
event or circumstance is not cured within thirty (30) days after you give such
Notice of Termination. If you initiate your separation from service for Good
Reason, the actual separation from service must occur within sixty (60) days
after the date of the Notice of Termination. Your failure to timely give Notice
of Termination of the occurrence of a specific event that would otherwise
constitute Good Reason will not constitute a waiver of your right to give notice
of any new subsequent event that would constitute Good Reason that occurs after
such prior event (regardless of whether the new subsequent event is of the same
or different nature as the preceding event).

If you are not a participant in the Company’s Change in Control Severance Plan,
then the provisions of this Agreement with respect to Good Reason do not apply
to you.

 

  iii)

Notice of Termination. As used herein, the term “Notice of Termination” shall
mean a written notice of termination of employment for Cause or Disability given
by the Company to you or a written notice of termination of employment for Good
Reason given by you to the Company, which notice states the specific termination
provision in this Agreement relied upon for the termination, sets forth in
reasonable detail the facts and circumstances claimed to provide the basis for
termination under the provision so indicated, and specifies your date of
termination. Such notice shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid or when sent by express U.S. mail or overnight
delivery through a national delivery service (or an international delivery
service in the case of an address outside the U.S.) with signature required.
Notice to the Company shall be directed to the attention of the Secretary of the
Company at the address of the Company’s headquarters, and notice

 

FCF PERFORMANCE SHARE

AWARD AGREEMENT



--------------------------------------------------------------------------------

  to you shall be directed to you at the most recent personal residence on file
with the Company.

 

3.

Rights as Stockholder

You shall have no voting, dividend or any other rights as a stockholder of the
Company with respect to your Performance Shares. Upon the issuance of shares of
the Company’s common stock (“Common Stock”) pursuant to Section 4 below, you
shall obtain full voting and other rights of a stockholder of the Company as to
such shares.    

 

4.

Payment

 

  a.

Time of Payment. Within 30 days after each of the following dates (except as
provided otherwise in Section 9 below), the vested portion of your Performance
Shares as of such date (if any) shall be paid to you:

 

  i)

The Vesting Date;

 

  ii)

The date of your termination of employment; and

 

  iii)

The effective date of a Change in Control.

 

  b.

Form of Payment. Vested Performance Shares will be paid by issuance to you and
registration in your name of a certificate or certificates for (or evidencing in
book entry or similar account) a number of shares of Common Stock equal to the
number of Performance Shares subject to payment. Such shares will not be subject
to any restrictions under this Agreement, but may be subject to certain
restrictions under applicable securities laws.

 

5.

Withholding

You are required to pay to the Company all applicable federal, state, local or
other taxes, domestic or foreign, with respect to any payment made to you
hereunder in the form of shares of Common Stock (the “Required Tax Payments”).
Generally, all Required Tax Payments will be satisfied by the Company
withholding shares of Common Stock otherwise to be delivered to you, having a
Fair Market Value on the date the tax is to be determined, sufficient to make
the Required Tax Payments. The Company will withhold the whole number of shares
sufficient to make the Required Tax Payments and will make a cash payment to you
for the difference between the Fair Market Value of the shares withheld and the
Required Tax Payments on the payment date specified in Section 4 above (but if
this would cause adverse accounting then the Company will withhold one less
share and you must pay cash to the Company in an amount equal to any withholding
due in excess of the Fair Market Value of the shares withheld). If you are a
Vice President or more senior officer, you may make arrangements to pay the
Required Tax Payments by check rather than by share withholding.

 

FCF PERFORMANCE SHARE

AWARD AGREEMENT



--------------------------------------------------------------------------------

6.

Transferability

Your Performance Shares may not be sold, pledged, assigned or transferred in any
manner; any such purported sale, pledge, assignment or transfer shall be void
and of no effect.

 

7.

Conformity with Plan

Your Performance Shares are intended to conform in all respects with, and are
subject to, all applicable provisions of the Plan which is incorporated herein
by reference. Inconsistencies between this Agreement and the Plan shall be
resolved in accordance with the terms of the Plan except as expressly provided
otherwise in this Agreement. The Committee reserves its right to amend or
terminate the Plan at any time without your consent; provided, however, that
your Performance Shares shall not, without your written consent, be adversely
affected thereby (except to the extent the Committee reasonably determines that
such amendment or termination is necessary or appropriate to comply with
applicable law or the rules or regulations of any stock exchange on which the
Company’s stock is listed or quoted). All interpretations and determinations of
the Committee or its delegate shall be final, binding and conclusive upon you
and your legal representatives with respect to any question arising hereunder or
under the Plan or otherwise, including guidelines, policies or regulations which
govern administration of the Plan. By acknowledging this Agreement through the
Plan website, you agree to be bound by all of the terms of the Plan and
acknowledge availability and accessibility of the Plan document, the Plan
Prospectus, and either the Company’s latest annual report to shareholders or
annual report on Form 10-K on the Plan and/or Company websites. You understand
that you may request paper copies of the foregoing documents by contacting the
Company’s Senior Director, Total Rewards.

 

8.

Restrictions on Shares

If the Committee determines that the listing, registration or qualification upon
any securities exchange or under any law of shares subject to issuance pursuant
to the Performance Shares is necessary or desirable as a condition of, or in
connection with, the granting of same or the issue or purchase of shares
thereunder, no shares may be issued unless such listing, registration or
qualification is effected free of any conditions not acceptable to the
Committee. All certificates for shares of Common Stock delivered under the Plan
shall be subject to such stop-transfer orders and other restrictions as the
Committee may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any listing standards of
any exchange or self-regulatory organization on which the Common Stock of the
Company is listed, and any applicable federal or state laws; and the Committee
may cause a legend or legends to be placed on any such certificates to make
appropriate reference to such restrictions. In making such determination, the
Committee may rely upon an opinion of counsel for the Company. The Company shall
have no liability to deliver any shares under the Plan or make any other
distribution of the benefits under the Plan unless such delivery or distribution
would comply with all applicable state, federal, and foreign laws (including,

 

FCF PERFORMANCE SHARE

AWARD AGREEMENT



--------------------------------------------------------------------------------

without limitation and if applicable, the requirements of the Securities Act of
1933), and any applicable requirements of any securities exchange or similar
entity. The Committee shall be permitted to amend this Agreement in its
discretion to the extent the Committee determines that such amendment is
necessary or desirable to achieve compliance with the Dodd-Frank Wall Street
Reform and Consumer Protection Act and the guidance thereunder.

 

9.

Compliance with Section 409A

 

  a.

This Agreement shall be construed and administered in accordance with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), or
an applicable exemption from Code Section 409A.

 

  b.

To the extent that any compensation payable under this Agreement constitutes
deferred compensation within the meaning of Code Section 409A and the Department
of Treasury regulations and other guidance thereunder, (i) any provisions of
this Agreement that provide for payment of compensation that is subject to
Section 409A and that has payment triggered by your termination of employment
other than on account of your death shall be deemed to provide for payment that
is triggered only by your “separation from service” within the meaning of
Treasury Regulation Section §1.409A-1(h) (a “Section 409A Separation from
Service”), (ii) if you are a “specified employee” within the meaning of Treasury
Regulation Section §1.409A-1(i) on the date of your Section 409A Separation from
Service (with such status determined by the Company in accordance with rules
established by the Company in writing in advance of the “specified employee
identification date” that relates to the date of such Section 409A Separation
from Service or in the absence of such rules established by the Company, under
the default rules for identifying specified employees under Treasury Regulation
Section 1.409A-1(i)), such compensation triggered by such Section 409A
Separation from Service shall be paid to you six months following the date of
such Section 409A Separation from Service (provided, however, that if you die
after the date of such Section 409A Separation from Service, this six month
delay shall not apply from and after the date of your death), and (iii) to the
extent necessary to comply with Code Section 409A, the definition of change in
control that applies under Code Section 409A shall apply under this Agreement to
the extent that it is more restrictive than the definition of Change in Control
that would otherwise apply. You acknowledge and agree that the Company has made
no representation regarding the tax treatment of any payment under this
Agreement and, notwithstanding anything else in this Agreement, that you are
solely responsible for all taxes due with respect to any payment under this
Agreement.

 

10.

Recoupment

 

FCF PERFORMANCE SHARE

AWARD AGREEMENT



--------------------------------------------------------------------------------

If it is discovered that you engaged in misconduct which resulted in the receipt
of any payment under this Agreement which otherwise would not have been made,
you may be required to repay the Company, or any successor company, for any or
all payments paid as a result of such misconduct. The Company may recoup such
payment up to the later of three years after the date of the payment or the
discovery of the misconduct. Recoupment may be accompanied by other disciplinary
action up to and including termination.

 

11.

Employment and Successors

Nothing in the Plan or this Agreement shall serve to modify or amend any
employment agreement you may have with the Company or any Subsidiary or to
interfere with or limit in any way the right of the Company or any Subsidiary to
terminate your employment at any time, or confer upon you any right to continue
in the employ of the Company or any Subsidiary for any period of time or to
continue your present or any other rate of compensation subject to the terms of
any employment agreement you may have with the Company. The grant of your
Performance Shares shall not give you any right to any additional awards under
the Plan or any other compensation plan the Company has adopted or may adopt.
The agreements contained in this Agreement shall be binding upon and inure to
the benefit of any successor of the Company.

 

12.

Amendment

The Committee may amend this Agreement by a writing that specifically states
that it is amending this Agreement, so long as a copy of such amendment is
delivered to you, provided that no such amendment shall adversely affect in a
material way your rights hereunder without your written consent (except to the
extent the Committee reasonably determines that such amendment or termination is
necessary or appropriate to comply with applicable law or the rules or
regulations of any stock exchange on which the Company’s stock is listed or
quoted). Without limiting the foregoing, the Committee reserves the right to
change, by written notice to you, the provisions of the Performance Shares and
this Agreement in any way it may deem necessary or advisable to carry out the
purpose of the grant of the Performance Shares as a result of any change in
applicable law or regulation or any future law, regulation, ruling, or judicial
decisions; provided that, any such change shall be applicable only to that
portion of your Performance Shares that are then subject to restrictions as
provided herein.

 

13.

Notices

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company as follows:

Office Depot, Inc.

[CONTACT INFORMATION]

Any notice to be given under the terms of this Agreement to you shall be
addressed to you at the address listed in the Company’s records. By a notice
given pursuant to this

 

FCF PERFORMANCE SHARE

AWARD AGREEMENT



--------------------------------------------------------------------------------

Section 13, either party may designate a different address for notices. Any
notice shall be deemed to have been duly given when personally delivered
(addressed as specified above) or when enclosed in a properly sealed envelope
(addressed as specified above) and deposited, postage prepaid, with the U.S.
postal service or an express mail company.

 

14.

Severability

If all or any part of this Agreement or the Plan is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any section of this Agreement (or part of
such a section) so declared to be unlawful or invalid shall, if possible, be
construed in a manner that will give effect to the terms of such section or part
of a section to the fullest extent possible while remaining lawful and valid.

 

15.

Entire Agreement

This Agreement contains the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior agreements or understandings,
oral or written, with respect to the subject matter herein. By acknowledging
this Agreement online through the Plan website, you accept the Performance
Shares in full satisfaction of any and all obligations of the Company to grant
performance shares to you as of the date hereof.

 

16.

Governing Law

This Agreement will be governed by and enforced in accordance with the laws of
the State of Florida, without giving effect to its conflicts of laws rules or
the principles of the choice of law.

 

17.

Venue

Any action or proceeding seeking to enforce any provision of or based on any
right arising out of this Agreement may be brought against you or the Company
only in the courts of the State of Florida or, if it has or can acquire
jurisdiction, in the United States District Court for the Southern District of
Florida, West Palm Beach Division; and you and the Company consent to the
jurisdiction of such courts in any such action or proceeding and waive any
objection to venue laid therein.

To confirm your understanding and acknowledgment of the terms contained in this
Agreement, please log onto the Plan website and follow the online instructions
for acknowledging your Performance Shares.

Very truly yours,

OFFICE DEPOT, INC.

 

FCF PERFORMANCE SHARE

AWARD AGREEMENT